Citation Nr: 0207776	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-17 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of service connection for an acquired psychiatric 
disorder other than PTSD will be addressed in a future 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
June 1969, during which he served as an artilleryman and 
chaplain's assistant; he served in Korea from May 1968 to 
June 1969.  

This matter is at the Board of Veterans' Appeals (Board) from 
a January 1996 decision by the Department of Veterans Affairs 
(VA) Phoenix Regional Office (RO) which denied service 
connection for PTSD.  In December 2000, the Board remanded 
this matter for further action, including stressor 
verification.  A review of the claims file reveals that the 
RO adequately accomplished all requested development.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the veteran originally sought service 
connection for PTSD exclusively.  However, because the 
December 2000 Board remand and the February 2002 supplemental 
statement of the case referred to service connection for a 
psychiatric disability, to include PTSD, VA is under a duty 
to consider the matter of service connection for acquired 
psychiatric disabilities (other than PTSD) in order to avoid 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDING OF FACT

PTSD is not shown to have had its origin during the veteran's 
period of active military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Furthermore, the veteran and his representative have been 
notified of the evidence necessary to establish the benefit 
sought.  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has notified the veteran, via 
statement of the case and two supplemental statements of the 
case, of the pertinent law and regulations and the reasons 
and bases for all findings and conclusions.  Furthermore, the 
veteran has been afforded a VA medical examination and VA has 
made reasonable efforts to verify stressors.  Thus, VA has 
satisfied, as far as practicably possibly, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefit flowing to the veteran.  Id.; Soyini, supra.

The Board notes that the RO did not arrange for a post remand 
VA psychiatric examination.  However, as outlined below, 
service connection for PTSD cannot be granted absent verified 
in-service stressors.  Thus, as no stressors could be 
verified, further psychiatric examination is not necessary.  
Furthermore, considering the wealth of psychiatric data 
already contained in the evidence of record, an additional VA 
psychiatric examination would only serve to impose a burden 
on VA without bestowing any foreseeable benefit to the 
veteran; therefore, resort thereto is deemed unnecessary as 
to the issue on appeal herein.  Id. 

Factual Background 

On October 1966 report of medical history, the veteran denied 
nervous trouble, depression, and related symptoms.  He did, 
however, indicate that he had trouble in school.  Apparently, 
he could not "make up his mind to do homework."  The 
corresponding medical examination report did not reflect any 
psychiatric symptomatology or diagnosis.  

A June 1967 service clinical notation reflected complaints of 
nervousness that began four years earlier.  September 1967 
service medical records indicated that the veteran complained 
that he could not sleep.  

On May 1969 report of medical history, the veteran reported 
"frequent trouble sleeping," "frequent or terrifying 
nightmares," "depression or excessive worry," and "nervous 
trouble of any sort."  On the corresponding report of 
medical examination, no psychiatric abnormality was found on 
clinical evaluation.

Years later, VA medical records from September to November 
1975 reflect the psychiatric treatment of the veteran.  He 
was in the process of a second divorce, and had been jailed 
recently.  Various psychotropic medication was prescribed.  

On May 1980 VA medical examination, the veteran reported 
nervousness and stated that he had always been high-strung as 
a youngster and easily scared.  He stated that since 
discharge in 1969, he had held over 100 jobs.  He indicated 
that whenever he "got some money" he would become 
intoxicated, use drugs, and subsequently lose his job.  He 
sated that he used heroin several times a week.  He reported 
alcohol use since the age of eight or nine.  He denied 
hallucinations, delusions, etc.  He did admit to occasional 
suicidal and homicidal ideation, but he did not act on those 
impulses.  On objective examination, his affect was tense and 
he was emotionally immature.  The examiner diagnosed drug 
dependence, likely compensatory for feelings of inadequacy, 
inferiority, and instability.  

By July 1980 decision, the RO denied service connection for 
heroin dependency.

A November 1992 private psychological examination report 
indicated diagnoses of opiate dependence, alcohol abuse, 
cannabis abuse, and dysthymia.

January 1993 VA medical records revealed treatment for 
substance abuse.  The diagnoses were opiate dependence in 
remission and alcohol abuse in remission.

On January 1994 private psychological examination report, the 
examiner noted that the veteran was expansive and digressive 
in his answers, gave excessive detail, and was tangential.  
He reported having been "beat terribly" as a kid with 
"boards, belts and electrical cords."  He also reported 
that he had been shot by his father, and that his mother had 
been beaten by his dad.  He described a fairly extensive 
criminal history, about which he was somewhat vague, but 
stated it started in 1972 when he was charged with armed 
robbery, but had it dropped to grand theft, as well as having 
been charged with grand theft auto in 1987.  He reported 
being in jail several times for over 30 days, and that his 
longest time in jail was 22 months which he completed in 
April 1992.  He stated that he fought all of his life and 
went out of his way to fight.  He had trouble maintaining 
employment and stated that physical pain prevented him from 
working.  He then detailed various health-related problems.  
He indicated he was a heroin addict from the age of 17 to 
1990, at which time he reported that he began to use 
Dilaudid, methadone, and cocaine instead, as well as alcohol.  
After interviewing the veteran and reviewing his medical 
records, the diagnostic impression was PTSD; polysubstance 
abuse, in partial remission; and dysthymia.  Also diagnosed 
was an antisocial and paranoid personality disorder.  The 
psychological examiner opined that the veteran was deeply 
disturbed and potentially dangerous; that he had suffered 
abuse and been abusive and had a series of unstable 
interpersonal relationships; and that the trauma from being 
shot by his father, as well as the chronic abuse by his 
father, had severely impaired his psychological functioning.  

On March 1994 VA psychiatric examination, the veteran 
reported that his psychological problems began in 1967 after 
he was separated from his brother during service.  Following 
that separation, he began to exhibit behavioral problems such 
as fighting and insubordination.  He stated that he was first 
treated for depression in 1970 after he had been suffering 
from months of depression, self-destructive behavior, 
hopelessness, increased alcohol abuse, low energy, insomnia, 
etc.  He related a history of drug abuse that began when he 
was stationed in Korea.  He spent time in prison for drug-
related charges.  He denied psychiatric problems prior to 
1967.  On objective examination, he appeared depressed.  His 
speech was normal and goal directed.  His memory and 
cognition were adequate.  The diagnosis was heroin dependence 
in remission and recurrent major depression.  

On March 1994 psychiatric examination, M. Zakala, M.D., 
indicated that the veteran had severe social, legal, and 
emotional problems since childhood.  Beginning in childhood, 
he exhibited mood swings, irritability, impulsiveness, 
suicidal depression, self-deprecating behavior, and a general 
inability to get along with others.  As such, he reportedly 
had serious vocational difficulty and personal problems with 
friendships and relationships.  His symptoms included racing 
thoughts, irregular sleep, delusions of grandiosity and 
paranoia.  On mental status examination, his eye contact was 
described as intense, his attention span was short, his 
affect was blunted, and his mood was moderately depressed.  
He was found free of auditory and visual hallucinations and 
illusions, as well as paranoia and grandiosity, at that time.  
The diagnosis was rapidly cycling bipolar disorder with 
antisocial personality features.

In April 1995, he filed a claim of service connection for 
PTSD.  By January 1996 decision, the RO denied service 
connection for PTSD.  

By letter dated in November 1996, the veteran indicated that 
the crew of a ship was taken hostage off the coast of Korea.  
He also stated that while driving in a convoy in Korea, he 
was scared "like never before" that he would be ambushed.  
On another occasion, he stated that, while driving to Seoul, 
he ran over a child and killed him.  Shortly thereafter, he 
reported that he tried opium for the first time and used it 
from then on to numb his feelings and stop the nightmares.  

A January 1997 VA Mental Health-Ambulatory Care report 
indicates that the veteran complained of chronic pain and 
reported he had been labeled a manic depressive.  He 
described contemplating suicide, but never intentionally 
acting it out.  He reported nightmares from Korea, but they 
were described as not specific; he also indicated that he had 
been beaten with extension cords and fists by his father, and 
that his father had shot him in July 1977.  His mood was 
depressed and the diagnostic impression was bipolar disorder 
(by history, provisional).  

On March 1997 VA psychiatric examination, the veteran 
described problems with anger, irritability, hostility, and 
depression, and indicated that he had been treated in the 
past for a mood swing disorder, but that he was not at that 
time receiving psychiatric treatment.  On mental status 
examination, his continuity of thought contained significant 
amounts of rambling and attention to detail.  There wer no 
delusions or ideas of reference, however, there were 
indications of some feelings of unreality as manifested by 
the hearing of voices occasionally.  His mood was evaluated 
by the examiner as angry, although his overall range of 
affect was broad.  The diagnoses were major depressive 
disorder, recurrent; heroin dependence, full sustained 
remission; and antisocial personality traits.  

An April 1997 letter from M. Zakala, M.D., reflects a 
diagnosis for the veteran of PTSD "directly due to the 
accidental death of a Korean child."  

By February 1998 decision, the RO again denied service 
connection for PTSD.  

In December 2000, the Board remanded this matter for further 
development.  Specifically, the Board asked that Social 
Security Administration (SSA) records be obtained, that 
specifics regarding stressors be obtained from the veteran, 
that the veteran's claimed stressors be verified, and that a 
VA examination be conducted.  

In July 2001, the RO wrote to the veteran asking that he 
supply specifics regarding his alleged stressors including 
relevant names, dates, etc.  

In August 2001, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) indicated that there was 
insufficient stressor information with which to verify the 
veteran's stressors.  The RO had supplied a copy of the 
veteran's November 1996 statement regarding stressors as well 
as information concerning his unit of assignment.

In September 2001, he provided a written statement describing 
a similar stressor story to that outlined above.

In December 2001, the RO received from SSA documents, 
covering the veteran's medical and criminal history, as well 
as a copy of the SSA determination that the veteran was 
disabled due to severe affective and substance addiction 
disorders.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service connection for such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See also 38 C.F.R. § 3.304(d) 
(2001).  

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) & (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much. Doran v. Brown, 6 Vet. App. 283 
(1994).  However, the Court has recently held that the Board 
may not rely strictly on combat citations or the veteran's 
MOS to determine if he engaged in combat; rather, other 
supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70 (1994).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of such service.  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96; Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

Pursuant to the foregoing evidence, service connection for 
PTSD must be denied.  The Board notes that there is no 
evidence that the veteran engaged in combat.  Thus, he cannot 
benefit from the combat presumption (see Zarycki, supra), and 
his claimed stressors must be independently verified.  Doran, 
6 Vet. App. at 288-89.  The veteran's own recitation of 
claimed stressors is not sufficient.  Id.

The Board recognizes that there is a recent private medical 
opinion from Dr. Zakala in the record, reflecting a diagnosis 
of PTSD due to the veteran's experience in Korea.  This 
despite an earlier, thorough psychiatric evaluation by Dr. 
Zakala in which there was no mention of any in-service 
stressor; instead, the clinical history reported at that time 
involved the veteran's severe emotional problems dating back 
to childhood, resulting in a diagnosis of bipolar disorder 
with antisocial personality features.  As Dr. Zakala's recent 
opinion, mentioning PTSD and its origin, rests entirely on a 
history of in-service exposure to stressors provided by the 
veteran himself, the Board believes that such evidence has 
very little probative value.  Cf Kightly v. Brown, 6 Vet. 
App. 200, 206 (1994) where the opining physician's statement 
was rejected because it was found to be based on history 
given by the veteran in the absence of any credible 
supporting evidence.  

In order for service connection to be granted for PTSD, based 
on a noncombat-related stressor, there must be credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  Moreau, supra.  In this case, the 
veteran's claimed in-service stressors cannot be verified by 
USASCRUR, and there is no other credible supporting evidence 
of record.  Rather, the available competent medical evidence 
concerning the veteran's psychiatric status points to a long-
standing history of polysubstance abuse and the presence of 
numerous, variously-diagnosed psychiatric disorders, 
including PTSD, persuasively linked to the chronic abuse he 
received from his father dating back to his childhood.  While 
the veteran may in fact now suffer from PTSD, the continuity 
of the evidence preponderates in favor of a conclusion that 
the trauma from being shot by his father was the actual cause 
of such disorder, rather than the more recent version 
attributing it to unverified in-service stressors.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

